DISSENTS, SAYING:
I respectfully dissent.
  I would hold the order herein to be final and appealable and reach the merits of the case for the reasons set forth in my dissent in In re Dortch (Nov. 24, 1999), Summit App. No. 19458, unreported. In that case, I said that "[t]here could hardly be a case in which the application of Daly would result in a more unfortunate outcome." Id.  Unfortunately, I have found such a case. These children need stability in their lives and not the further uncertainty that the dismissal of this appeal will cause.